 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT of TENNESSEE
at CHATTANOOGA

IN THE MATTER OF THE SEIZURE OF:
Case Nos. 1:19-MJ- 3 ©

Funds up to the amount of $399,925.68 in account number 1:19-MJ- 2 (
1000193109351 at SunTrust Bank, account name Fatima 1:19-MJ- 32
Sadruddin; 1:19-MJ-33
1:19-MJ-3 4
Funds up to the amount of $397,000.00 in account number 1:19-MJ- 2395
1000184878758 at SunTrust Bank, account name Fatima 1:19-MJ- Blo
Sadruddin; 1:19-MJ- &*]

Funds up to the amount of $18,600.00 in account number Magistrate Judge Lee
1000225674083 at SunTrust Bank, account name Fatima
Sadruddin “Grocery”; Filed Under Seal

A white 2017 Ford F-150 pickup truck, VIN
IFTEWIEGIHFB85829;

Funds up to the amount of $302,000.00 in account number
7201420655 at Wells Fargo Bank, account name Service
At Convenience LLC;

Funds up to the amount of $439,838.00 in the account of
Karim or Rehana K. Sadruddin at Fifth Third Bank,
account number 7900817623;

Funds up to the amount of $243,918.50 in the account of
Karim or Rehana K. Sadruddin at Fifth Third Bank,
account number 9931415625; and

Funds up to the amount of $431,390.13 in the account of
Rehana K. Sadruddin at Fifth Third Bank, account number
9931926407.

MOTION TO SEAL
COMES NOW the United States of America by and through J. Douglas Overbey, United
States Attorney for the Eastern District of Tennessee, and Steven S. Neff, Assistant United
States Attorney, and requests that the Court order the Applications for the Seizure Warrants, the

Seizure Warrants, the Affidavits in support of the Seizure Warrants, any subsequently filed
 

Returns and Inventory, the Motion to Seal, and the proposed Sealing Order filed in the above
styled cases be placed under seal with the Clerk of Court.

In this case, such an order would be appropriate because the warrants relates to an
ongoing criminal investigation that is neither public nor known to all of the targets of the
investigation, and its disclosure may alert the targets to the ongoing investigation and endanger
cooperating sources in the investigation. Accordingly, there is reason to believe that notification
of the existence of the warrants will seriously jeopardize the investigation, including by giving
targets an opportunity to flee or continue flight from prosecution, destroy or tamper with
evidence, change patterns of behavior, or notify confederates. See 18 U.S.C. § 2705(b)(2), (3),
(5).

WHEREFORE, the United States respectfully requests that the Court order that the
Applications for the Seizure Warrants, the Seizure Warrants, the Affidavits in support of the
Seizure Warrants, any subsequently filed Returns and Inventory, the Motion to Seal, and the

Go
proposed Sealing Order be placed under seal and remain there for 180 days, up to and including

Mey AG
August 25, 2019. As explained above, these documents discuss an ongoing criminal

investigation that is neither public nor known to all of the targets of the investigation.
 

Accordingly, there is good cause to seal these documents because their premature

disclosure may seriously jeopardize that investigation.

Respectfully submitted,

J. DOUGLAS OVERBEY
United States Attorney

Sit. S Leff

Steven S. Neff

Assistant United States Ato
1110 Market Street, Ste. 515
Chattanooga, Tennessee 37402
(423) 752-5140
